DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/222 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charania et al, U.S. Publication No. 2012/0185886.

Regarding claim 1, Charania teaches a method comprising: 

receiving, at a server (see Charania Figure 1, interactive platform 200), a first request from a user for metadata about an object appearing in a video on a user device (see Figure 5, step 501. The second to last sentence of paragraph [0075] indicates this is performed at the interactive platform 200 of Figure 2); 

determining, by the server, that a metadata database (see Figure 2, database 213 and paragraph [0049]) does not have the metadata about the object (see paragraph [0075], final sentence);

in response to determining that the metadata database does not have the metadata about the object, sending a query, by the server, for an identity of the object appearing in the video (see Figure 4B, which paragraph [0075] indicates is performed if no content about an object is found, steps 423-425 to an object recognition server (see paragraph [0074] referring to an online search being performed by search engine module 209 of Figure 2 and paragraph [0047] which indicates that the queries from module 209 are handled by third-party content provider systems); 

receiving, by the server, the identity of the object appearing in the video from the objection recognition server; obtaining, by the server, the metadata about the object based on the identity of the object; and providing, by the server, the metadata for display to the user, the user device displaying at least a portion of the metadata with the video (see Figure 6B and paragraph [0078].The obtaining the identity of the object and the metadata by interactive platform 200 is implied since the specific identity and price, company, etc. about the mug of Figure 6B is displayed as found by search engine module 209).

Regarding claim 7, Charania teaches all the limitations of claim 1, and further teaches 

storing the metadata in the metadata database; and in response to a second request for the metadata about the object appearing in a video, retrieving the metadata from the metadata database (see Charania Figure 4B, steps 425-427 and paragraph [0074]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Charania et al, U.S. Publication No. 2012/0185886 in view of Romely et al, U.S. Publication No. 2016/0225053.

Regarding claim 2, Charania teaches all the limitation of claim 1, but does not expressively teach wherein the objection recognition server implements at least one neural network and further comprising: recognizing, by the at least one neural network, the object appearing in the video.

However, Romely in a similar invention in the same field of endeavor teaches a method involving an objection recognition server (see Romely Figure 1, visual commerce engine 110) configured to recognize an object from a video on a user device (see paragraph [0006]) as taught in Charania wherein 

the objection recognition server implements at least one neural network and further comprising: recognizing, by the at least one neural network, the object appearing in the video (see paragraph [0034] and Abstract).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the object recognition server of Charania with that of Romely to yield the predictable results of successfully identifying objects in video.

Regarding claim 3, Charania in view of Romely teaches all the limitation of claim 2, and further teaches 

generating, with the at least one neural network, a vector representing the object appearing in the video (see Romely paragraph [0034]).

Charania in view of Romely does not expressively teach that the vector is an embedding. However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the vector of Charania in view of Romely with an embedding to yield the predictable results of successfully creating a numerical representation of the object.

Regarding claim 4, Charania in view of Romely teaches all the limitation of claim 3, and further teaches 

performing a comparison of the embedding representing the object appearing in the video to a plurality of embeddings stored in an object database, respective embeddings of the plurality of embeddings representing respective objects of a plurality of objects (see Romely Figure 2, object store 201 and paragraph [0030]); and 

determining the identity of the object based on the comparison (see paragraph [0035]).

Charania in view of Romely does not expressively teach wherein the comparison is performed with the at least one neural network. However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of design choice to move this functionality from the largescale search module 230 of Romely (see Yadav paragraph [0035]) to the neural network in order to decrease the number of individual functional elements needed in the system. 

Regarding claim 5, Charania in view of Romely teaches all the limitation of claim 4, and further teaches wherein determining the identity of the object comprises identifying a closest match from among the plurality of objects as the object (see Romely paragraph [0069] referring to assigning based on the highest similarity).

Regarding claim 6, Charania in view of Romely teaches all the limitation of claim 4, and further teaches wherein the object is a first object and further comprising: 

identifying, based on the comparison, a second object similar to the first object from among the plurality of objects (see Romely Figure 6b, steps 640-645 and paragraph [0054]); and
providing, by the server, metadata associated with the second object to the user, the user device displaying at least a portion of the metadata associated with the second object (see Romely Figures 11a and 11b as combined with Charania Figure 6B and paragraph [0078]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637